 
Exhibit 10.5




HI-TECH PHARMACAL CO., INC.
369 BAYVIEW AVENUE
AMITYVILLE, NY 11701


 

   
October 18, 2011

 
Mr. Gary April
17 Alley Pond Court
Dix Hills, NY 11746




Dear Mr. April:


We are pleased to continue to secure your employment upon the terms and
conditions set forth in this letter (the “Agreement”).  The terms and conditions
of the letter agreement between you and Hi-Tech Pharmacal Co., Inc. (the
“Company”), dated January 1, 2009, is hereby terminated and is of no further
force or effect and this letter agreement sets forth the terms and conditions of
your employment with the Company.


1.           Effective as of October 1, 2011 (the “Effective Date”), you will
continue to be employed by the Company as President of the Health Care Products
Division (“HCP Division”) for a term of twenty-four (24) months from the
Effective Date, or until terminated or extended as herein provided
(“Term”).  The Company will pay to you as compensation for your services an
annual salary in the amount of (i) Two Hundred Forty-Five Thousand ($245,000)
Dollars for the twelve (12) month period from the Effective Date to September
30, 2012 (“Year One”); and (ii) Two Hundred Fifty-Five Thousand ($255,000)
Dollars for the twelve (12) month period from October 1, 2012 to September 30,
2013 (“Year Two”).  Your salary shall be payable in weekly installments less
such deductions as shall be required to be withheld by applicable law and
regulations. Prior to the end of each of Year One and Year Two, the Company’s
Chief Executive Officer or Chief Financial Officer will recommend to the
Compensation Committee and Stock Option Committee that you receive options to
purchase twelve thousand five hundred (12,500) shares of the Company’s Common
Stock; provided however, that the Compensation Committee and Stock Option
Committee shall make the final determination, in its discretion, as to the
number of options or other stock or equity based compensation, if any, to be
granted to you.


 
 

--------------------------------------------------------------------------------

 
 
Mr. Gary April
October 18, 2011
Page 2
 
 
2.           In addition to your annual salary, you will receive a bonus during
Year One and Year Two, during the Term equal to (i) 2% of the increase in Net
Sales of the HCP Division for the fiscal year that ends in Year One or Year Two,
as the case may be, over the immediately preceding fiscal year’s Net Sales of
the HCP Division of products which existed in the immediately preceding year
and/or were developed internally by the Company and (ii) 1% of the increase in
Net Sales of the HCP Division for the fiscal year that ends in Year One or Year
Two, as the case may be,  over the immediately preceding fiscal year’s Net Sales
of the HCP Division only as a result of newly acquired products since the
immediately preceding fiscal year (the “Bonus”).  For purposes of this letter,
the parties agree that (i) Net Sales for the period May 1, 2009 to April 30,
2010 (“Fiscal 2011”) shall be deemed to be $13,871,595.00.  The term “Net Sales”
shall mean the gross sales of the HCP Division net of any deductions, returns,
discounts, allowances, chargebacks and rebates, as conclusively determined by
the Company’s Chief Executive Officer or Chief Financial Officer, which
determination shall be final and binding upon you and the Company.


3.           During the Term, you may also receive a profit bonus based on the
Net Profits of the HCP Division.  In the event during the Term the Net Profits
of the HCP Division for the fiscal year that ends in Year One or Year Two, as
the case may be, is greater than the prior fiscal year’s Net Profits, then you
will receive a profit bonus (“Profit Bonus”) equal to 3% of the increase in Net
Profits of the HCP Division over the immediately preceding fiscal year’s Net
Profits of the HCP Division.  For purposes of this letter, the parties agree
that Net Profits for Fiscal 2011 shall be deemed to be $1,451,007.00.  The term
“Net Profits” as used herein shall mean the net profits of the HCP Division as
conclusively determined by the Company’s Chief Executive Officer or Chief
Financial Officer in accordance with the mutually agreed upon formula which is
attached hereto as Exhibit A.  Such determination by the Company’s Chief
Executive Officer or Chief Financial Officer shall be final and binding upon you
and the Company.


4.           During the Term, you will be entitled to a car allowance of $500
per month and you will be entitled to participate in the Company’s pension,
profit sharing, group insurance, hospitalization and group health benefit plans
and all other benefits and plans as the Company provides to its senior
executives.


5.           You will be entitled to a vacation of four (4) weeks per year,
during which time your salary will be paid in full.  You will take your vacation
at such times as you and the Company shall determine is mutually convenient.


6.           In the event that during the Term of this Agreement, a Sale Event,
as hereinafter defined, occurs, whether or not your employment is terminated
after such Sale Event, you will be entitled to receive a “Sale Bonus”, payable
at the Company’s discretion, in cash, stock options of the Company or other
equity based compensation.  The Sale Bonus shall be calculated in accordance
with the formula detailed on Exhibit B attached hereto.  Such Sale Bonus shall
be payable to you only in the event you are employed with the Company at the
time of the consummation of the Sale Event.


 
 

--------------------------------------------------------------------------------

 
 
Mr. Gary April
October 18, 2011
Page 3
 
 
For purposes of this Agreement, a “Sale Event” shall be deemed to occur in the
event all or substantially all of the assets or stock of the Company or of the
HCP Division of the Company are sold to a third party unrelated to any of the
current principal shareholders of the Company or its affiliates.


7.           The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Internal Revenue Code (“Section
409A”) or, if not so exempt, to be paid or provided in a manner which complies
with the requirements of such Section, and intend that this Agreement shall be
construed and administered in accordance with such intention. Any payments that
qualify for the “short-term deferral” exception or another exception under
Section 409A shall be paid under the applicable exception.  For purposes of the
limitations on nonqualified deferred compensation under Section 409A, each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation. All in-kind benefits, reimbursements, and tax-gross-ups
(if any) to be provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirements that (x) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (y) the reimbursement of an eligible
expense or payment of a tax gross-up will be made no later than the last day of
the calendar year following the year in which the expense is incurred or the tax
is remitted to the taxing authority, and (z) the right to reimbursement or in
kind benefits is not subject to liquidation or exchange for another
benefit.  Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, (i) no amounts payable under this Agreement to you on
termination of employment shall be paid until you would be considered to have
incurred a separation from service from the Company within the meaning of
Section 409A and (ii) amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the Applicable
Period (as defined below) shall instead be paid on the first business day after
the expiration of the Applicable Period, with interest from the date such
amounts would otherwise have been paid at the short-term applicable federal
rate, compounded semi-annually, as determined under Section 1274 of the Internal
Revenue Code of 1986, as amended, for the month in which payment would have been
made but for the delay in payment required to avoid the imposition of an
additional rate of tax on you under Section 409A.  The “Applicable Period” shall
be the period commencing on your separation from service and ending on the date
that is six months following your separation from service.


8.           Your employment shall terminate in the event you die, are totally
disabled, wrongfully leave your employment, or your employment is terminated
pursuant to this letter agreement.


 
 

--------------------------------------------------------------------------------

 
 
Mr. Gary April
October 18, 2011
Page 4
 
 
In the event your employment is terminated as a result of your death or total
disability, if you are entitled to a Bonus or a Profit Bonus, then you, your
designee or your estate will be paid, within thirty (30) days after the
Company’s Chief Executive Officer or Chief Financial Officer has determined the
Net Sales and Net Profits of the Company’s HCP Division, an amount equal to the
product of (i) the sum of the Bonus and Profit Bonus for such year in which
death or total disability occurred and (ii) a fraction, the numerator of which
is the number of months during the year of such death or total disability during
which you were employed by the Company through and including the month of your
death or total disability, and the denominator of which is twelve (12).  You
will not be eligible for a Sale Event Payment in the event of your death or
total disability prior to a Sale Event.


For purposes of this letter, total disability means that you are mentally or
physically incapable or unable to perform your regular and customary duties of
employment with the Company for a period of 90 consecutive or non-consecutive
days in any 360 day period.


9.           The Company may terminate your employment at any time “For
Cause”.  For purposes of this letter, “For Cause” shall include (i) your
repeated failure to perform your duties, provided that the Company shall have
given you notice of your failure to perform your duties and for a period of five
(5) days thereafter, such failure shall not have been remedied to the reasonable
satisfaction of the Chief Executive Officer of the Company; (ii) your inability
to perform your duties at the level reasonably expected of you by the Chief
Executive Officer of the Company; (iii) your willful refusal to follow, or
reckless disregard of, the policies and directives of the Chief Executive
Officer of the Company; (iv) a material breach of your responsibility to the
Company; (v) misappropriation of the Company’s assets or perpetration of fraud
against, or dishonesty in dealings with the Company; or (vi) your indictment for
a crime which constitutes a felony.


10.           You may voluntarily terminate your employment hereunder only upon
the giving of six (6) months’ prior written notice thereof to the Company
(“Permissible Voluntary Termination”).  In addition to your salary, in the event
you are entitled to a Bonus or a Profit Bonus, then you will be paid, within
thirty (30) days after the Company’s Chief Executive Officer or Chief Financial
Officer has determined the Net Sales and Net Profits of the Company’s HCP
Division, an amount equal to the product of (i) the sum of the Bonus and Profit
Bonus for such year in which the Permissible Voluntary Termination occurs and
(ii) a fraction, the numerator of which is the number of months during the year
which you were employed by the Company through and including the month of your
Permissible Voluntary Termination, and the denominator of which is twelve
(12).  The date of the Permissible Voluntary Termination shall be not less than
six months after your notice to the Company.


11.           In the event you leave your employment without such prior notice
or are discharged For Cause or you wrongfully leave your employment, then, upon
such occurrence: (i) your employment shall be deemed terminated and the Company
shall be released from all obligations to you with respect to this letter
agreement except for your salary up to the date of such termination and (ii) you
will not be entitled to any Bonus, Profit Bonus or Sale Event Payment for the
year in which such termination occurs.


 
 

--------------------------------------------------------------------------------

 
 
Mr. Gary April
October 18, 2011
Page 5
 
 
12.           By executing this letter, you acknowledge receipt of, and agree to
abide by, the Company’s Insider Trading Policy.  Considering that the Company is
a publicly-traded corporation, you agree that you shall comply with any and all
federal and state securities laws, including but not limited to those that
relate to non-disclosure of information, insider trading and individual
reporting requirements and shall specifically abstain from discussing the
non-public aspects of the Company’s business affairs with any individual or
group of individuals (e.g., analysts, customers, Internet chat rooms) who does
not have a business need to know such information for the benefit of the
Company.  You further agree to immediately notify the Company’s Compliance
Officer in accordance with the Company’s Insider Trading Policy prior to your
acquisition or disposition of the Company’s securities.


13.           You recognize that the services to be performed by you hereunder
are special, unique and extraordinary.  The parties confirm that it is
reasonably necessary for the protection of the Company that you agree, and,
accordingly, you hereby agree, that during your employment and for a period of
twenty-four (24) months from and after the termination of your employment (for
any reason whatsoever) with the Company, you shall not, directly or indirectly,
within the United States:


 
·
engage in a business which develops, manufactures, markets, sells or distributes
any Diabetic OTC and/or Diabetic Nutritional products (“Competitive Business”)
for your account or render any services that constitute engaging in a
Competitive Business, in any capacity to any entity; or become interested or
have an interest in any Competitive Business either on your own behalf or as an
officer, director, stockholder, partner, principal, consultant, associate,
employee, owner, agent, creditor, independent contractor, or co-venturer of any
third party or in any other relationship or capacity; or



 
·
employ or engage, or cause to authorize, directly or indirectly, to be employed
or engaged, for or on behalf of yourself or any third party, any employee,
representative or agent of the Company; or



 
·
solicit, directly or indirectly, on behalf of yourself or any third party, any
customer, client or vendor of the Company and its affiliates.



 
 

--------------------------------------------------------------------------------

 
 
Mr. Gary April
October 18, 2011
Page 6
 
 
14.           You acknowledge that as an employee of the Company you will be
exposed to the Company’s proprietary and confidential information.  You agree
that during or after your employment with the Company (i) you shall not use such
proprietary or confidential information for any purposes whatsoever except in
furtherance of the Company’s business and (ii) you shall not disclose such
proprietary or confidential information to any third party, except at the
direction of the Company.  You further agree that upon the earlier of (i) the
termination of your employment relationship with the Company, or (ii) the
Company’s request, you will deliver to the Company, or destroy, all such
confidential information in your possession or under your control.


15.           If any of the restrictions contained in this letter agreement
shall be deemed to be unenforceable by reason of the extent, duration or
geographical scope thereof, or otherwise, then after such restrictions have been
reduced so as to be enforceable, in its reduced form this letter agreement shall
then be enforceable in the manner contemplated hereby.


16.           The non-compete and confidentiality provisions of this letter
agreement shall survive the termination of your employment hereunder.  You agree
that any breach or threatened breach by you of the non-compete and/or the
confidentiality provisions of this letter shall entitle the Company, in addition
to all other legal remedies available to it, to apply to any court of competent
jurisdiction to enjoin such breach or threatened breach.


17.           This letter sets forth the entire agreement of the parties hereto
and supersedes any prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written with
respect to the subject matter contained herein.


18.           This letter, and the rights and obligations herein, shall inure to
the benefit of, be binding upon and enforceable against, the parties hereto and
their respective successors and assigns.  This letter shall be governed by and
construed in accordance with the laws of the State of New York and applicable to
contracts made and to be performed therein without giving effect to the
principles of conflict of laws thereof.  Except in respect of any action
commenced by a third party in another jurisdiction, the parties hereto agree
that any legal suit, action, or proceeding against them arising out of or
relating to this Agreement may be brought in the United States Federal Courts in
the State of New York or the state courts, in the State of New York.  The
parties hereto hereby accept the jurisdictions of such courts for the purpose of
any such action or proceeding, and agree that venue for any action or proceeding
brought in the State of New York shall lie in the United States Federal Courts
in the Eastern District or any state court located in Nassau County, New York,
as the case may be.  By its execution hereof, the parties hereby irrevocably
waive any objection and any right of immunity on the ground of venue, the
convenience of the forum or the jurisdiction of such courts or from the
execution of judgments resulting therefrom.  The parties hereby irrevocably
accept and submit to the jurisdiction of the aforesaid courts in any such suit,
action or proceeding.


 
 

--------------------------------------------------------------------------------

 
 
Mr. Gary April
October 18, 2011
Page 7
 
 
19.           Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE
THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING WHATSOEVER
BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.




If the foregoing is acceptable to you, please execute the enclosed copy of this
letter in the space provided below and return it to me at your earliest
convenience.
 

 
Very truly yours,
         
Hi-Tech Pharmacal Co., Inc.
               
 
By:
/s/ David S. Seltzer       David S. Seltzer, President          



Accepted and Agreed to this
18th  day of October, 2011
 

         
/s/ Gary M. April
   
 
 
Gary M. April
   
 
 



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
NET PROFITS




The term “Net Profits” as used herein shall mean the “Net Sales” of the HCP
Division less the following expenses:
 
(a)
Cost of Goods Sold;

 
(b)
Direct costs of HCP (salaries, advertising, travel, regulatory, legal, etc.;

 
(c)
Indirect costs allocated based on sales dollars (general, administrative,
overhead and freight expenses);

 
(d)
R&D expenses allocated on a project basis; and

 
(e)
Taxes, based on the corporate tax rate.



For purposes of this letter agreement:
 
·
“Net Sales” shall mean the gross sales of the HCP Division less all deductions,
returns, discounts, allowances, chargebacks and rebates;

 
·
Indirect costs in accordance with subsection (c) above shall be deemed to equal
10% of Net Sales; and

 
·
The calculation of Net Profits shall be determined by the Company’s Chief
Executive Officer or Chief Financial Officer, and such determination shall be
final and binding upon the parties to this Agreement.



 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
SALES BONUS CALCULATION


In the event of a sale of the Company, then the Sale Bonus shall be equal to 2%
of the Division Proceeds (as hereinafter defined).


In the event of a sale of the HCP Division: (a) if the Net Sale Price (as
hereinafter defined) is up to 1.5 times the Sales of the HCP Division, then the
Sale Bonus shall be equal to 2% of the Division Proceeds; (b) if the Net Sale
Price of the HCP Division is more than 1.5 times the Sales, but not more than 2
times the Sales of the HCP Division, then the Sale Bonus shall be equal to 3% of
the Division Proceeds; or (c) if the Net Sale Price of the HCP Division is in
excess of 2 times the Sales of the HCP Division, then the Sale Bonus shall be
equal to 4% of the Division Proceeds.  For purposes of this paragraph only,
Sales shall include export sales.


The term “Sales” shall mean the gross sales of the HCP Division, net of any
deductions, returns, discounts, allowances, chargebacks and rebates.


The term “Net Sale Price” shall mean the actual net proceeds, less all direct
and indirect expenses received by the Company.  For purposes of this Exhibit,
Sales shall be measured by the fiscal year immediately preceding the sale of the
HCP Division.


The term “Division Proceeds” shall mean (i) in the event of a sale of the HCP
Division, the actual net proceeds, less all direct and indirect expenses
incurred by the Company for the HCP Division or (ii) in the event of a sale of
the Company, 1.5 times the Sales of the HCP Division for the fiscal year
immediately preceding the sale of the Company (irrespective of the actual
proceeds received by the Company).


For illustration purposes, if for Fiscal 2010 the Sales of the HCP Division were
$14 million and the Sales of the Company were $80 million and in 2011 the
Company was sold for a Net Sale Price of $80 million, then you would be entitled
to 2% of the Division Proceeds for a Sale Bonus of $420,000 (2% x ($14 million x
1.5)).  On the other hand, if in 2012 the HCP Division was sold for a Net Sale
Price of $28 million (2 x Sales of the HCP Division), then you would be entitled
to 3% of the Division Proceeds for a Sale Bonus of $840,000 (3% x $28 million).
 
In no event shall you be entitled to more than one Sale Bonus.  The calculation
of the Sale Bonus shall be determined by the Company’s Chief Executive Officer
or Chief Financial Officer, and such determination shall be final and binding
upon the parties to this agreement.
 
 
 

--------------------------------------------------------------------------------

 